—Order and judgment (one paper) entered on or about November 18, 1991, denying petitioner’s application to vacate respondents’ determination that her deceased husband is not entitled to retroactive membership in the New York City Teachers’ Retirement System ("TRS”) and that she is not entitled to any death benefits payable by TRS, unanimously affirmed, without costs.
Petitioner’s decedent’s failure to submit, within the statutory period, papers to join the TRS bars petitioner-spouse’s subsequent application for retroactive membership and death benefits (see, Matter of Owens v McGuire, 121 AD2d 292). Respondents were under no duty to inform petitioner’s decedent of the statute’s financial ramifications (supra, at 295, citing, inter alia, Matter of McLaughlin v Berle, 71 AD2d 707, 708, affd 51 NY2d 917), and hence there is no equitable estoppel. Concur—Murphy, P. J., Carro, Ross and Asch, JJ.